11-2918                                                                        BIA
    Shao v. Holder                                                              Burr, IJ
                                                                          A099 532 856



                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 25th day of April, two thousand thirteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             ROBERT A. KATZMANN,
             BARRINGTON D. PARKER,
                  Circuit Judges.
    _______________________________________

    DE GOU SHAO, AKA DE GUI SHAO,
             Petitioner,

                     v.                                    11-2918
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Yee Ling Poon, Robert Duk-Hwan Kim,
                                  New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Lyle D. Jentzer, Senior
                                  Litigation Counsel; Paul F. Stone,
                                  Trial Attorney, Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    De Gou Shao, a native and citizen of the People’s

Republic of China, seeks review of a June 23, 2011, order of

the BIA affirming the August 27, 2009, decision of

Immigration Judge (“IJ”) Sarah M. Burr, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”), and denying

his motion to remand.   In re De Gou Shao, No. A099 532 856

(B.I.A. June 23, 2011), aff’g No. A099 532 856 (Immig. Ct.

N.Y. City Aug. 27, 2009).   We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed

the decision of the IJ as supplemented by the BIA.     See Yan

Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

applicable standards of review are well-established.     See

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).


                              2
The only issues before us are the agency’s finding regarding

asylum based on other resistance to China’s coercive

population control program and Shao’s fear of sterilization,

and Shao’s motion to remand.

I.   Asylum

     In order to qualify for asylum relief, Shao must show

“other resistance to a coercive population control program,”

and must show that as a result of that resistance, he was

persecuted.   See Shi Liang Lin v. U.S. Dep’t of Justice, 494

F.3d 296, 309 (2d Cir. 2007).       The BIA has defined

persecution as a “threat to the life or freedom of, or the

infliction of suffering or harm upon, those who differ in a

way regarded as offensive.”     Matter of Acosta, 19 I. & N.

Dec. 211, 222 (BIA 1985), overruled, in part, on other

grounds, INS v. Cardoza-Fonseca, 480 U.S. 421 (1987); accord

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d

Cir. 2006).   The harm must be sufficiently severe, rising

above “mere harassment.”   Ivanishvili, 433 F.3d at 341.

Economic harm may constitute persecution; however, “an

applicant for asylum must demonstrate a severe economic

disadvantage.”   Matter of T-Z-, 24 I. & N. Dec. 163, 173

(BIA 2007)(internal quotation mark omitted).       Here, the


                                3
agency properly addressed the cumulative harassment

described by Shao, and reasonably found that it was

insufficiently severe to constitute persecution.       See Manzur

v. DHS, 494 F.3d 281, 290 (2d Cir. 2007); Beskovic v.

Gonzales, 467 F.3d 223, 226 (2d Cir. 2006).       Shao presented

no evidence to suggest that the one fine he was forced to

pay caused him severe economic disadvantage, nor did he

present any evidence indicating that he suffered harm from

the phone calls and threats he received from family planning

officials.

    Because the agency reasonably concluded that Shao did

not suffer past persecution, he is not entitled to a

presumption of future persecution based on his claim of

other resistance to the coercive population control program.

See 8 C.F.R. § 1208.13(b)(1).       Shao also claims a well-

founded fear of future sterilization because he has one

child, and would like to have a second child.       However, the

agency did not err in finding that Shao’s claim was too

speculative to establish an objectively reasonable fear of

sterilization.   See Jian Xing Huang v. INS, 421 F.3d 125,

128-29 (2d Cir. 2005) (per curiam); cf. Rui Ying Lin v.

Gonzales, 445 F.3d 127, 135-36 (2d Cir. 2006).


                                4
II.   Motion to Remand

      This Court reviews the BIA’s denial of a motion to

remand for abuse of discretion.     See Li Yong Cao v. U.S.

Dep’t of Justice, 421 F.3d 149, 156-57 (2d Cir. 2005).         An

abuse of discretion may be found where the BIA’s decision

“provides no rational explanation, inexplicably departs from

established policies, is devoid of any reasoning, or

contains only summary or conclusory statements; that is to

say, where the Board has acted in an arbitrary or capricious

manner.”     Kaur v. BIA, 413 F.3d 232, 233-34 (2d Cir. 2005)

(per curiam) (quoting Ke Zhen Zhao v. U.S. Dep’t of Justice,

265 F.3d 83, 93 (2d Cir. 2001)).     A motion to remand may be

denied when the movant fails to provide new, previously

unavailable evidence of his prima facie eligibility for the

relief sought.     See Li Yong Cao, 421 F.3d at 156-57.   In

this case, the BIA did not abuse its discretion in denying

Shao’s motion to remand based on his failure to establish

his prima facie eligibility for relief because he did not

present any evidence to show that the Chinese government was

aware, or likely to become aware, of his conversion to

Christianity, or that it would seek to persecute him on that

basis.     See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d

Cir. 2008) (per curiam); Ramsameachire v. Ashcroft, 357 F.3d

169, 178 (2d Cir. 2004).
                                5
    Shao further asserts that the BIA erred in concluding

that there was no pattern or practice of persecution of

Christians in China.   See 8 C.F.R. § 1208.16(b)(2)(i)

(providing that an applicant shall not be required to show

that he will be singled out individually for persecution if

he establishes that there is a pattern or practice of

persecution of a group of similarly situated persons);

Mufied v. Mukasey, 508 F.3d 88, 91 (2d Cir. 2007).   However,

the BIA’s conclusion is supported by substantial evidence in

the record and provides a sufficient basis for finding no

pattern or practice of persecution of Christians in China.

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6